Exhibit 10.27

NETLOGIC MICROSYSTEMS, INC.

2008 NEW EMPLOYEE INDUCEMENT INCENTIVE PLAN

JANUARY 16, 2008

 



--------------------------------------------------------------------------------

NETLOGIC MICROSYSTEMS, INC.

NEW EMPLOYEE INDUCEMENT INCENTIVE PLAN

1.    Purposes

1.1    General Purpose. The Company, by means of the Plan, seeks to retain the
services of persons not previously an employee or director of the Company, or
following a bona fide period of non-employment, as an inducement material to the
individual’s entering into employment with the Company within the meaning of
Rule 4350(i)(1)(A)(iv) of the Nasdaq Marketplace Rules, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

1.2    Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following
Stock Awards: Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units and Stock Grants.

2.    Definitions

As used in this Plan, the following terms shall have the following meanings:

2.1    Accelerate, Accelerated, and Acceleration means: (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Stock or Units shall expire with respect to some or all of the
shares of Restricted Stock or Units then still otherwise subject to the Risk of
Forfeiture; and (c) when used with respect to Performance Units, that the
applicable Performance Goals shall be deemed to have been met as to some or all
of the Units.

2.2    Acquisition means a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions.

2.3    Affiliate means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.

2.4    Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock Units
or Stock Grants.



--------------------------------------------------------------------------------

2.5    Award Agreement means an agreement between the Company and the recipient
of an Award, setting forth the terms and conditions of the Award.

2.6    Board means the Company Board of Directors.

2.7    Change of Control means the occurrence of any of the following after the
date of the approval of the Plan by the Board:

(a)  an Acquisition, unless securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities immediately prior to that transaction, or

(b)  any person or group of persons (within the meaning of Section 13(d)(3) of
the Exchange Act) directly or indirectly acquires beneficial ownership
(determined pursuant to SEC Rule 13d-3 promulgated under the said Exchange Act)
of securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders that the Board does not recommend such
stockholders accept, other than (i) the Company or an Affiliate, (ii) an
employee benefit plan of the Company or any of its Affiliates, (iii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or

(c)  over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals who
either (i) have been Board members continuously since the beginning of that
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in the
preceding clause (i) who were still in office at the time that election or
nomination was approved by the Board; or

(d)  a majority of the Board votes in favor of a decision that a Change of
Control has occurred.

2.8    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.

2.9    Committee means the Compensation Committee of the Board, which in general
is responsible for the administration of the Plan, as provided in Section 5 of
the Plan. For any period during which no such committee is in existence,
“Committee” shall mean the Independent Board, and all authority and
responsibility assigned to the Committee under the Plan shall be exercised, if
at all, by the Independent Board.

2.10    Company means NetLogic Microsystems, Inc., a corporation organized under
the laws of the State of Delaware.

 

2



--------------------------------------------------------------------------------

2.11    Continuous Employment means the absence of any interruption or
termination of service as an employee, director or consultant of the Company or
any Subsidiary. Continuous Employment shall not be considered interrupted during
any period of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor of the Company.

2.12    Effective Date means the date on which this Plan has been approved by
the Board, including the Independent Board.

2.13    Exchange Act means the Securities Exchange Act of 1934, as amended.

2.14    Grant Date means the date as of which an Option is granted, as
determined under Section 6.1(a).

2.15    Independent Board means a majority of the independent directors on the
Board. “Independent” has the meaning given under NASD Marketplace Rule 4200.

2.16    Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is the closing price for the Stock as reported on the applicable market
of the NASDAQ Stock Market (or on any national securities exchange or other
established market on which the Stock is then listed) for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported.

2.17    Nonstatutory Option means any Option that is not an Incentive Option.

2.18    Option means an option to purchase shares of Stock.

2.19    Optionee means a Participant to whom an Option shall have been granted
under the Plan.

2.20    Parent means a parent corporation of the Company, whether now or
hereafter existing, as defined by Section 424(e) of the Code.

2.21    Participant means any holder of an outstanding Award under the Plan.

2.22    Performance Criteria means the criteria that the Committee select for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals shall be determined by the Committee and may include one or
more of the following measures: pre- or after-tax net earnings, sales growth,
operating earnings, operating cash flow, return on net assets, return on
stockholders’ equity, return on assets, return on capital, Stock price growth,
stockholder returns, gross or net profit margin, earnings per share, price per
share of Stock, and market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group. The Committee will objectively define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

 

3



--------------------------------------------------------------------------------

2.23    Performance Goals means, for a Performance Period, the written goals
established by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
Subsidiary, or an individual.

2.24    Performance Period means the one or more periods, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Performance Unit.

2.25    Performance Unit means a right granted to a Participant under
Section 6.5, to receive cash, Stock or other Awards, the payment of which is
contingent on achieving Performance Goals established by the Committee.

2.26    Plan means this 2008 New Employee Inducement Incentive Plan of the
Company, as amended from time to time, and including any attachments or addenda
hereto.

2.27    Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.

2.28    Restricted Stock Units means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.

2.29    Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock, during which the
shares of Restricted Stock are subject to a Risk of Forfeiture described in the
applicable Award Agreement.

2.30    Risk of Forfeiture means a limitation on the right of the Participant to
retain Restricted Stock or Restricted Stock Units, including a right in the
Company to reacquire shares of Restricted Stock at less than their then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.

2.31    Securities Act means the Securities Act of 1933, as amended.

2.32    SEC means the Securities and Exchange Commission.

2.33    Stock means common stock, par value $0.01 per share, of the Company, and
such other securities as may be substituted for Stock pursuant to Section 7.

2.34    Stock Appreciation Right means a right to receive any excess in the
Market Value of shares of Stock (except as otherwise provided in Section 6.2(c))
over a specified exercise price.

2.35    Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.

2.36    Subsidiary means a subsidiary corporation of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

4



--------------------------------------------------------------------------------

2.37    Vesting Commencement Date means, with respect to an Option or Stock
Appreciation Right, the date, determined by the Committee, on which the vesting
of the Option or Stock Appreciation Right shall commence, which may be the Grant
Date or a date prior to or after the Grant Date.

3.    Shares Subject to the Plan; Term of the Plan

3.1    Number of Shares. Subject to Sections 7.1 and 13, the aggregate number of
Shares that have been reserved for issuance pursuant to this Plan is 250,000
Shares. Shares that are: (a) subject to issuance upon vesting of an Award but
cease to be subject to such Award for any reason other than the vesting of such
Award; (b) subject to an Award granted hereunder but are forfeited; or
(c) subject to an Award that otherwise terminates or is settled without Shares
being issued shall revert to and again become available for issuance under the
Plan. The Shares used to pay the withholding taxes related to an Award shall not
again become available for issuance under the Plan. At all times the Company
shall reserve and keep available a sufficient number of Shares as shall be
required to satisfy the requirements of all outstanding but unvested Awards
granted under this Plan.

3.2    Term. Unless the Plan shall have been earlier terminated by the Board,
Awards may be granted under this Plan at any time in the period commencing on
the Effective Date of approval of the Plan by the Board and ending immediately
prior to the twentieth anniversary thereof. Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan.

4.    Administration

In all events the Plan shall be administered by the Independent Board or
Committee in compliance with rule 4350(i)(1)(A)(iv) (and any successor thereto)
of the National Association of Securities Dealers, Inc. (“NASD”). The grant of
any Award under the Plan must be approved by a majority of the members of the
Board (each of whom is an “independent director” as defined in the rules of the
NASD) or by the Company’s independent compensation committee (as intended under
the rules of the NASD). The Plan shall be administered by the Committee,
provided, however, that at any time and on any one or more occasions the Board
may itself exercise any of the powers and responsibilities assigned the
Committee under the Plan and when so acting shall have the benefit of all of the
provisions of the Plan pertaining to the Committee’s exercise of its authorities
hereunder. Subject to the provisions of the Plan, the Committee shall have
complete authority, in its discretion, to make or to select the manner of making
all determinations with respect to each Award to be granted by the Company under
the Plan, including the new employee to receive the Award and the form of Award.
All Awards of Stock or which otherwise entitle the Award recipient to acquire
any shares of Stock shall be made from the authorized but unissued shares of
Stock of the Company. The Committee, or the Independent Board, shall determine
in its sole discretion how many shares of Stock to issue under this Plan in the
aggregate. In making its determinations, the Committee may take into account the
nature of the services to be rendered by the new employees, their present and
potential contributions to the success of the Company and its Affiliates, and
such other factors as the Committee in its discretion shall deem relevant.
Subject to the provisions of the Plan, the Committee also shall have complete
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of the
respective Award

 

5



--------------------------------------------------------------------------------

Agreements (which need not be identical), and to make all other determinations
necessary or advisable for the administration of the Plan including, but not
limited to, the cancellation, amendment, renewal, or reclassification of
outstanding Options and other Awards, subject to the provisions of Section 13,
and to correct any defect, supply any omission or reconcile any inconsistency in
the Plan, any Award and any Award Agreement. The Committee’s determinations made
in good faith on matters referred to in the Plan shall be final, binding and
conclusive on all persons having or claiming any interest under the Plan or an
Award made pursuant to hereto.

5.    Authorization of Grants

5.1    Eligibility. Persons eligible for Stock Awards shall consist of Employees
whose potential contribution, in the judgment of the Committee, will benefit the
future success of the Company and/or an Affiliate. Offers of Stock Awards may be
made prior to the commencement of employment with the Company or an Affiliate,
but Stock Awards may be granted only effective on or after the commencement of
such employment to persons not previously an Employee or Director of the
Company, or following a bona fide period of non-employment, as an inducement
material to the individual’s entering into employment with the Company within
the meaning of Rule 4350(i)(1)(A)(iv) of the NASD Marketplace Rules (or
applicable replacement rules or regulations). In addition, notwithstanding any
other provision of the Plan to the contrary, all Stock Awards must be granted
either by the Independent Board or the Committee.

5.2    General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant has executed an Award agreement evidencing the Award, delivered
a fully executed copy thereof to the Company, and otherwise complied with the
applicable terms and conditions of such Award.

5.3    Effect of Termination of Employment, Disability or Death.

(a)  Termination of Employment, Etc. Unless the Committee shall provide
otherwise with respect to any Award, if the Participant’s employment or other
association with the Company or its Affiliates ends for any reason other than by
total disability or death, including because of the Participant’s employer
ceasing to be an Affiliate, (a) any outstanding Option or Stock Appreciation
Right of the Participant shall cease to be exercisable in any respect not later
than 90 days following that event and, for the period it remains exercisable
following that event, shall be exercisable only to the extent exercisable at the
date of that event, and (b) any other outstanding Award of the Participant shall
be forfeited or otherwise subject to return to or repurchase by the Company on
the terms specified in the applicable Award Agreement. Military or sick leave or
other personal leave approved by an authorized representative of the Company
shall not be deemed a termination of employment or other association, provided
that it does not exceed the longer of 90 days or the period during which the
absent Participant’s reemployment rights, if any, are guaranteed by statute or
by contract.

 

6



--------------------------------------------------------------------------------

(b)  Disability of Participant. If a Participant’s employment or other
association with the Company and its Affiliates ends due to disability (as
defined in Section 22(e)(3) of the Code), and such Participant was in Continuous
Employment from the Grant Date until the date of termination of service, any
outstanding Option or Stock Appreciation Right may be exercised at any time
within six months following the date of termination of service, but only to the
extent of the accrued right to exercise at the time of termination of service,
subject to the condition that no Option or Stock Appreciation Right shall be
exercised after its expiration in accordance with its terms.

(c)  Death of Participant. In the event of the death during the Option period,
or period during Stock Appreciation Right may be exercised, of a Participant who
is at the time of his or her death an employee, director or consultant and who
was in Continuous Employment as such from the Grant Date until the date of
death, the Option or Stock Appreciation Right of the Participant may be
exercised at any time within 12 months following the date of death by such
Participant’s estate or by a person who acquired the right to exercise the
Option or Stock Appreciation Right by bequest, inheritance or otherwise as a
result of the Participant’s death, but only to the extent of the accrued right
to exercise at the time of death, subject to the condition that no Option or
Stock Appreciation Right shall be exercised after its expiration in accordance
with its terms.

5.4    Transferability of Awards. Except as otherwise provided in this
Section 5.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient through a gift or domestic relations order in
settlement of marital property rights to any of the following donees or
transferees and may be reacquired by the Participant from any of such donors or
transferees:

(a)  any “family member,” which includes any child, stepchild, grandchild,
parent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee);

(b)  a trust in which family members have more than fifty percent (50%) of the
beneficial interests;

(c)  a foundation in which “family members” (or the Participant) control the
management of assets; and

(d)  any other entity in which “family members” (or the Participant) own more
than fifty percent (50%) of the voting interests.

provided, that (x) any such transfer is without payment of any consideration
whatsoever and that no transfer shall be valid unless first approved by the
Committee, acting in its sole discretion; (y) the Award Agreement pursuant to
which such Awards are granted, and any

 

7



--------------------------------------------------------------------------------

amendments thereto, must be approved by the Committee and must expressly provide
for transferability in a manner consistent with this Section 5.4; and
(z) subsequent transfers of transferred Awards shall be prohibited except in
accordance with this Section 5.4. Following transfer, any such Awards shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term hereof or in the Award
Agreement shall continue to be applied with respect to the original Participant,
following which any Options or Stock Appreciation Rights shall be exercisable by
the transferee only to the extent, and for the periods specified in the Award
Agreement or Section 5.3, as applicable.

6.    Specific Terms of Awards

6.1    Options.

(a)  Date of Grant. The granting of an Option shall take place at the time that
legally effective action to grant the award is taken by the Committee or the
Independent Board.

(b)  Exercise Price. The price at which shares of Stock may be acquired under
each Option shall be determined by the Committee in its sole discretion.

(c)  Option Period. No Option may be exercised on or after the tenth anniversary
of the Grant Date.

(d)  Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. Unless the Committee specifically determines otherwise at the
time of the grant of the Option, each Option shall vest and become exercisable,
cumulatively, as to one-fourth of the shares at the first anniversary of the
Vesting Commencement Date and as to one thirty-sixth of the remaining shares
subject to the Option at the end of each successive month thereafter until all
of the shares subject to the Option have vested, subject to the Optionee’s
Continuous Employment. In the case of an Option not otherwise immediately
exercisable in full, the Committee may Accelerate such Option in whole or in
part at any time.

(e)  Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 14, specifying the number of
shares with respect to which the Option is then being exercised. The notice
shall be accompanied by payment in the form of cash or check payable to the
order of the Company in an amount equal to the exercise price of the shares to
be purchased or, if the Committee had so authorized on the grant of the Option
or (and subject to such conditions, if any, as the Committee may deem necessary
to avoid adverse accounting effects to the Company) by delivery to the Company
of:

(i)  shares of Stock having a Market Value equal to the exercise price of the
shares to be purchased provided that such shares either: (1) have been owned by
the Optionee for more than six months and have been paid for within the meaning
of SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares); or
(2) were obtained by the Optionee in the public market;

 

8



--------------------------------------------------------------------------------

(ii)  unless prohibited by applicable law, the Optionee’s executed promissory
note in the principal amount equal to the exercise price of the shares to be
purchased and otherwise in such form as the Committee shall have approved;

(iii)  by waiver of compensation due or accrued to the Optionee for services
rendered.

If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within 30 days thereafter but subject to the remaining provisions of the Plan,
the Company shall deliver or cause to be delivered to the Optionee or his agent
a certificate or certificates for the number of shares then being purchased.
Such shares shall be fully paid and nonassessable.

6.2    Stock Appreciation Rights.

(a)  Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.

(b)  Exercise Price. Stock Appreciation Rights shall have such exercise price as
the Committee may determine, except that in the case of Stock Appreciation
Rights in tandem with Options, the exercise price of the Stock Appreciation
Rights shall equal the exercise price of the related Option.

(c)  Other Terms. Except as the Committee may deem inappropriate or inapplicable
in the circumstances, Stock Appreciation Rights shall be subject to terms and
conditions substantially similar to those applicable to a Nonstatutory Option.
In addition, a Stock Appreciation Right related to an Option which can only be
exercised during limited periods following a Change of Control may entitle the
Participant to receive an amount based upon the highest price paid or offered
for Stock in any transaction relating to the Change of Control or paid during
the 30-day period immediately preceding the occurrence of the Change of Control
in any transaction reported in the stock market in which the Stock is normally
traded.

6.3    Restricted Stock.

(a)   Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.

(b)  Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares of Restricted Stock, or if issued in uncertificated form,
shall be registered in the name

 

9



--------------------------------------------------------------------------------

of the Participant on the books of the Company’s transfer agent and registrar.
Such certificate or uncertificated shares shall be registered in the name of
such Participant, and, if applicable, the certificate or the books of the
Company’s transfer agent and registrar shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award
substantially in the following form:

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the NetLogic
Microsystems, Inc. 2008 New Employee Inducement Incentive Plan and an Award
Agreement entered into by the registered owner and NetLogic Microsystems, Inc.
Copies of such Plan and Agreement are on file in the offices of NetLogic
Microsystems, Inc.

(c)  Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.

(d)  Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

(e)  Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except
as otherwise provided in the Plan or the applicable Award Agreement, at all
times prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of,
an Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock. The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred and, if the Committee so determines, reinvested
in additional Restricted Stock to the extent shares for reinvestment were
authorized at the time of grant.

(f)  Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant promptly if not theretofore so delivered.

6.4    Restricted Stock Units.

(a)  Character. Each Restricted Stock Unit shall entitle the recipient to a
share of Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be

 

10



--------------------------------------------------------------------------------

waived or terminated, or the Restriction Period shortened, at any time by the
Committee on such basis as it deems appropriate.

(b)  Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made in a single lump sum following the close of the applicable Restriction
Period unless the applicable Award Agreement provides for a later settlement
date in compliance with Section 409A of the Code. At the discretion of the
Committee, Participants may be entitled to receive payments equivalent to any
dividends declared with respect to Stock referenced in grants of Restricted
Stock Units but only following the close of the applicable Restriction Period
and then only if the underlying Stock shall have been earned. Unless the
Committee shall provide otherwise, any such dividend equivalents shall be paid,
if at all, without interest or other earnings.

6.5    Performance Units.

(a)  Character. Each Performance Unit shall entitle the recipient to the value
of a specified number of shares of Stock, over the initial value for such number
of shares, if any, established by the Committee at the time of grant, at the
close of a specified Performance Period to the extent specified Performance
Goals shall have been achieved.

(b)  Earning of Performance Units. The Committee shall set Performance Goals in
its discretion which, depending on the extent to which they are met within the
applicable Performance Period, will determine the number and value of
Performance Units that will be paid out to the Participant. After the applicable
Performance Period has ended, the holder of Performance Units shall be entitled
to receive payout on the number and value of Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.

(c)  Form and Timing of Payment. Payment of earned Performance Units shall be
made in a single lump sum following the close of the applicable Performance
Period. At the discretion of the Committee, Participants may be entitled to
receive any dividends declared with respect to Stock which have been earned in
connection with grants of Performance Units which have been earned, but not yet
distributed to Participants. Subject to compliance with Section 409A of the
Code, the Committee may permit or, if it so provides at grant require, a
Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Stock that would otherwise be due to such Participant by virtue of
the satisfaction of any requirements or goals with respect to Performance Units.
If any such deferral election is required or permitted, the Committee shall
establish rules and procedures for such payment deferrals.

6.6    Stock Grants. Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate. Stock Grants shall be made
without forfeiture conditions of any kind.

6.7    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan, granted to a Participant who is,
at the time of

 

11



--------------------------------------------------------------------------------

grant or during the term of the Award, resident or primarily employed outside of
the United States in any manner deemed by the Committee to be necessary or
appropriate in order that the Award shall conform to laws, regulations, and
customs of the country in which the Participant is then resident or primarily
employed, or so that the value and other benefits of the Award to the
Participant, as affected by foreign tax laws and other restrictions applicable
as a result of the Participant’s residence or employment abroad, shall be
comparable to the value of such an Award to a Participant who is resident or
primarily employed in the United States. The Committee may establish supplements
to, or amendments, restatements, or alternative versions of, the Plan for the
purpose of granting and administrating any such modified Award.

7.    Adjustment Provisions

7.1    Adjustment for Corporate Actions. All of the share numbers set forth in
the Plan reflect the capital structure of the Company as of the Effective Date.
Subject to Section 7.2, if subsequent to that date the outstanding shares of
Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Stock, through merger, consolidation, sale of all or substantially all
the property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, or other similar distribution
with respect to such shares of Stock, an appropriate and proportionate
adjustment will be made in (i) the numbers and kinds of shares or other
securities subject to the then outstanding Awards, (ii) the exercise price for
each share or other unit of any other securities subject to then outstanding
Options and Stock Appreciation Rights (without change in the aggregate purchase
price as to which such Options or Rights remain exercisable), (iii) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right, (iv) and the number of
shares reserved for issuance under the Plan pursuant to Section 3.

7.2    Treatment in Certain Acquisitions.

(a)  Subject to any provisions of then outstanding Awards granting greater
rights to the holders thereof, in the event of a Change of Control or an
Acquisition that constitutes a Change of Control in which outstanding Awards are
not Accelerated in full, any then outstanding Awards shall nevertheless
Accelerate in full if not assumed or replaced by comparable Awards referencing
shares of the capital stock of the successor or acquiring entity or the entity
in control of such successor or acquiring entity, and thereafter (or after a
reasonable period following the Acquisition, as determined by the Committee)
terminate. As to any one or more outstanding Awards which are not otherwise
Accelerated in full by reason of such Acquisition, the Committee may also,
either in advance of an Acquisition or at the time thereof and upon such terms
as it may deem appropriate, provide for the Acceleration of such outstanding
Awards in the event that the employment of the Participants should subsequently
terminate following the Acquisition. Each outstanding Award that is assumed in
connection with an Acquisition, or is otherwise to continue in effect subsequent
to the Acquisition, will be appropriately adjusted, immediately after the
Acquisition, as to the number and class of securities and other relevant terms
in accordance with Section 7.1.

 

12



--------------------------------------------------------------------------------

(b)  For the purposes of this Section 7.2, an Award shall be considered assumed
or replaced by a comparable Award if, following the Acquisition, the Award
confers the right to purchase, for each share of Stock subject to the Award
immediately prior to the Acquisition, the consideration (whether stock, cash or
other securities or property) received in the Acquisition by holders of Stock on
the effective date of the Acquisition (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock); provided, however, that if such consideration
received in the Acquisition was not solely common stock of the successor
corporation or its Parent or Subsidiary, the Committee may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Award for each share of Stock subject to the Award to be solely
common stock of the successor corporation or its Parent or Subsidiary equal in
fair market value to the per share consideration received by holders of Stock in
the Acquisition.

7.3    Dissolution or Liquidation. Upon dissolution or liquidation of the
Company, other than as part of an Acquisition or similar transaction, each
outstanding Option and Stock Appreciation Right shall terminate, but the
Optionee or Stock Appreciation Right holder shall have the right, immediately
prior to the dissolution or liquidation, to exercise the Option or Stock
Appreciation Right to the extent exercisable on the date of dissolution or
liquidation. Upon dissolution or liquidation of the Company, other than as part
of an Acquisition or similar transaction, each other outstanding Award shall be
forfeited.

7.4    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding sections, including, but not limited to, an
extraordinary cash distribution on Stock, a corporate separation or other
reorganization or liquidation, the Committee may make such adjustment of
outstanding Awards and their terms, if any, as it, in its sole discretion, may
deem equitable and appropriate in the circumstances. The Committee may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section 7.4) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

7.5    Related Matters. Any adjustment in Awards made pursuant to this Section 7
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture, applicable repurchase prices for
Restricted Stock, and Performance Goals and other financial objectives which the
Committee may deem necessary or appropriate so as to ensure the rights of the
Participants in their respective Awards are not substantially diminished nor
enlarged as a result of the adjustment and corporate action other than as
expressly contemplated in this Section 7. No fraction of a share shall be
purchasable or deliverable upon exercise, but in the event any adjustment
hereunder of the number of shares covered by an Award shall cause such number to
include a fraction of a share, such number of shares shall be adjusted to the
nearest smaller whole number of shares. No adjustment of an Option exercise
price per share pursuant to this Section 7 shall result in an exercise price
which is less than the par value of the Stock.

 

13



--------------------------------------------------------------------------------

8.    Settlement of Awards

8.1    In General. Options and Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash, Stock, or other
Awards, or a combination thereof, as determined by the Committee at or after
grant and subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.

8.2    Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:

(a)  the shares are at the time of the issue of such shares effectively
registered under the Securities Act; or

(b)  the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act or any applicable State
securities laws.

The Company shall make all reasonable efforts to bring about the occurrence of
said events

8.3    Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, or by laws, of the Company.

8.4    Investment Representations. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act, or the Participant shall have made such written representations
to the Company (upon which the Company believes it may reasonably rely) as the
Company may deem necessary or appropriate for purposes of confirming that the
issuance of such shares will be exempt from the registration requirements of the
Securities Act and any applicable state securities laws and otherwise in
compliance with all applicable laws, rules and regulations, including but not
limited to that the Participant is acquiring the shares for his or her own
account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution of any such shares.

8.5    Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any shares of
Stock issued or to be issued

 

14



--------------------------------------------------------------------------------

pursuant to Awards granted under the Plan, or to qualify any such shares of
Stock for exemption from the Securities Act or other applicable statutes, then
the Company shall take such action at its own expense. The Company may require
from each recipient of an Award, or each holder of shares of Stock acquired
pursuant to the Plan, such information in writing for use in any registration
statement, prospectus, preliminary prospectus or offering circular as is
reasonably necessary for that purpose and may require reasonable indemnity to
the Company and its officers and directors from that holder against all losses,
claims, damage and liabilities arising from use of the information so furnished
and caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require of any such
person that he or she agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of shares of Stock,
he or she will not sell, make any short sale of, loan, grant any option for the
purchase of, pledge or otherwise encumber, or otherwise dispose of, any shares
of Stock during the 180-day period commencing on the effective date of the
registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 8.5, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company’s
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company’s directors and officers.

8.6    Placement of Legends; Stop Orders; etc. Each share of Stock to be issued
pursuant to Awards granted under the Plan may bear a reference to the investment
representation made in accordance with Section 8.4 in addition to any other
applicable restriction under the Plan, the terms of the Award and, if
applicable, to the fact that no registration statement has been filed with the
Securities and Exchange Commission in respect to such shares of Stock. All
certificates for shares of Stock or other securities delivered under the Plan
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

8.7    Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases

 

15



--------------------------------------------------------------------------------

Participants may elect, subject to the approval of the Committee, to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations. Participants may only elect to
have shares withheld having a Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee deems appropriate.

9.    Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

10.    Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent, or if uncertificated shares are to be issued, until
such shares have been registered in the name of the Participant on the books of
the transfer agent and registrar of the Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the certificate of
incorporation and the bylaws of the Company. Nothing contained in the Plan or in
any Award Agreement shall confer upon any recipient of an Award any right with
respect to the continuation of his or her employment or other association with
the Company (or any Affiliate), or interfere in any way with the right of the
Company (or any Affiliate), subject to the terms of any separate employment or
consulting agreement or provision of law or certificate of incorporation or by
laws to the contrary, at any time to terminate such employment or consulting
agreement or to increase or decrease, or otherwise adjust, the other terms and
conditions of the recipient’s employment or other association with the Company
and its Affiliates.

11.    Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Options, Stock Appreciation Rights and other Awards hereunder, provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

 

16



--------------------------------------------------------------------------------

12.    Nonexclusivity of the Plan

The adoption of the Plan by the Board shall not be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options and restricted stock other than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

13.    Termination and Amendment of the Plan

The Independent Board may at any time terminate the Plan or make such
modifications of the Plan as it shall deem advisable. Unless the Independent
Board otherwise expressly provides, no amendment of the Plan shall affect the
terms of any Award outstanding on the date of such amendment. In any case, no
termination or amendment of the Plan may, without the consent of any recipient
of an Award granted hereunder, adversely affect the rights of the recipient
under such Award.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without his or her consent.

14.    Notices and Other Communications

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Financial Officer, or to such other
address or telecopier number or electronic mail address, as the case may be, as
the addressee may have designated by notice to the addressor. All such notices,
requests, demands and other communications shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of mailing, when received by the addressee; (iii) in the case
of facsimile transmission, when confirmed by facsimile machine report; and
(iv) in the case of electronic mail, when directed to an electronic mail address
at which the receiving party has consented to receive notice, provided, that
such consent is deemed revoked if the sender is unable to deliver by electronic
transmission two consecutive notices and such inability becomes known to the
secretary or assistant secretary of the Company or to the transfer agent, or
other person responsible for giving notice.

15.    Governing Law

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with California law, without
regard to the conflicts of laws principles of such state.

 

17